                      2:20-cr-20047-MMM-EIL # 73        Page 1 of 1
                                                                                             E-FILED
                                                                   Friday, 11 June, 2021 09:09:35 AM
                                                                        Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,
                                                           No. 20 CR 20047
       v.

 SHARMAR BETTS,

              Defendant.

                                   DECLARATION

      Pursuant to 28 U.S.C. § 1746, I, Laura McBride, make the following declaration

under penalty of perjury:

   1. I am employed as an Investigator for the Federal Public Defender’s Office for the
      Central District of Illinois.

   2. On June 9, 2021, I interviewed Sgt. Amber Kocher of the Champaign County Jail.

   3. Sgt. Kocher advised that Mr. Betts has been under her direct supervision as a
      laundry custodian since October 20, 2020 to the present date. Mr. Betts works 6
      days per week.

   4. In addition to being a good employee, Sgt. Kocher advised that he treats
      everyone with respect and encourages other inmates to be respectful. In his
      down time, Mr. Betts has teaching inmates how to play chess. He is a good
      influence and has shown leadership skills.

   I declare under penalty of perjury that the foregoing is true and correct. Executed at

   Bloomington, Illinois on June 9, 2021.




   Laura McBride
